Citation Nr: 1701604	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, prior to September 4, 2013, and a rating in excess of 70 percent, since September 4, 2013, for posttraumatic stress disorder (PTSD) with anxiety disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran requested a hearing before the Board, and such hearing was scheduled for November 2016.  The Veteran failed to appear for his scheduled hearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In light of statements submitted by the Veteran, the Board finds that the issue of entitlement to TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
With respect to all claims on appeal, records in the Veteran's claims file reflect that he has been awarded Social Security Administration (SSA) disability benefits.  The evidence of record does not show that VA has ever attempted to obtain his disability benefits records from the SSA.  These records may be highly relevant to his current VA claims.  Therefore, VA must attempt to obtain these records.  While on Remand, any additional available VA and private treatment records should be associated with the claims file.  

With respect to the Veteran's claims for increased rating claim in particular, the Veteran was last afforded a VA examination in September 2013.  The Veteran, through his representative, has indicated that his PTSD with anxiety disorder has essentially worsened since that last VA examination.  See December 2016 Appellant's Brief.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also as noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated that his service-connected PTSD with anxiety disorder affects his employability.  Accordingly, the 
Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the Veteran's increased-rating claim.  Rice, supra.  The Board finds that VCAA notice should be provided and that the matter of the Veteran's employability should be addressed at the VA examination conducted pursuant to this Remand. 


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA for the issue of entitlement to a TDIU.

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated him for his PTSD with anxiety disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  [If possible, the Veteran himself should obtain these records and submit them to the RO in order to expedite the case.]  Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

3.  Obtain a copy of any SSA decision(s) awarding or denying disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award(s) was(were) based.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

4.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected PTSD with anxiety disorder. The Veteran's claims file should be provided to the examiner. The examiner should obtain a detailed clinical history from the Veteran. Any testing deemed necessary should be performed. All relevant pathology found on examination should be noted in the report of the evaluation. In particular, the examiner should discuss the extent of social and industrial impairment resulting from the Veteran's service-connected PTSD with anxiety disorder. Opinions offered should be accompanied by a clear rationale consistent with the evidence of record. 

5.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

